NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ARLANDIS WESLEY, AKA Superstar A.               No. 20-15050
Wesley,
                                                D.C. No. 2:17-cv-04031-ROS-DMF
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

G. GREGORIO, Provider & Doctor at 4th
Ave. Jail,

                Defendant-Appellee,

and

MARICOPA COUNTY SHERIFF’S
OFFICE, M.C.S.O.; et al.,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Roslyn O. Silver, District Judge, Presiding

                              Submitted May 18, 2021**

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Arizona state prisoner Arlandis Wesley appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging inadequate

medical care while he was a pretrial detainee. We have jurisdiction under

28 U.S.C. § 1291. We review de novo. Gordon v. County of Orange, 888 F.3d

1118, 1122 (9th Cir. 2018). We affirm.

      The district court properly granted summary judgment because Wesley

failed to raise a genuine dispute of material fact as to whether defendant Gregorio’s

conduct in the course of treating Wesley was objectively unreasonable. See id. at

1124-25 (setting forth objective deliberate indifference standard for Fourteenth

Amendment inadequate medical care claims brought by pretrial detainees).

      The district court did not abuse its discretion by denying Wesley’s motion to

compel discovery because Wesley failed to meet and confer with Gregorio. See

Fed. R. Civ. P. 37(a)(1) (motion to compel discovery must include certification

that movant has in good faith conferred or attempted to confer with opposing

party); D. Ariz. L.R. Civ. 7.2(j) (setting forth meet-and-confer requirement prior to

bringing discovery motion); see also Hallett v. Morgan, 296 F.3d 732, 751 (9th

Cir. 2002) (setting forth standard of review).

      The district court did not abuse its discretion by denying Gregorio’s motions

for appointment of counsel because Gregorio failed to demonstrate exceptional

circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting


                                          2                                   20-15050
forth standard of review and “exceptional circumstances” requirement).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                        3                                   20-15050